Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On para [0033] and lines 3 of the originally filed specification, the term “Fig. 6” should be corrected as “Fig.5”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims would be addressed as best understood by the examiner.
Claim 9, the method that is performed when the computer program product is executed by the computer is "the planning method of claim 1."  Claim 1 recites a "method of creating a composite image of a patient" and not any type of “planning” method.  Thus, it is unclear what method the program product is to actually perform when executed because "the planning method of claim 1" lacks antecedent basis. Claim 10 further limits and inherits the indefiniteness of parent claim 9. Claim 8 also incorporates this "planning method of claim 1" and is likewise vague and indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because;
Claim 1 is directed towards a mental process under the BRI.  Although the invention set forth in the disclosure involves medical imaging, the claims are recited with a high level of general so as not to preclude performance by a human.  The providing steps could be performed by a human handing various photographs/images to another person such as a doctor.  Also, the "applying data...to create a composite image" could be done by a person combining and/or annotating the image using simple tools such as pen, paper, tape, and scissors.  Since all of the steps are capable of being performed by a human, there are no additional steps which would incorporate the abstract idea into a practical application.  The same rationale would apply to analysis step 2B- since all of the method steps relate to a mental process, there are no additional elements that would relate to significantly more than the judicial exception.
Claims 3-4, and 7 are also an abstract idea. As an example- setting a density value could involve annotating the image with the density and including data could again involve annotation of the image with a pen/marker such that the resulting image includes the data information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Svensoon (US 20170178391 A1) in view of Magro (US 20190220986 A1).
Regarding claim 1, Svensoon teaches a computer-based method of creating a composite image of a patient (see para [0008]; “a method of obtaining a 3D composite image of at least a first part of a patient's body, comprising the steps of”), comprising the steps of: a. providing a first image of a portion of a person, said first image having a first field of view (see para [0009]; “obtaining a 3D planning image corresponding to the first portion of the patient's body and having a first field-of-view”); said outer contour comprising an area of the patient corresponding to the first field of view and extending outside of the first field of view (see Fig. 3, para [0018]; “Preferably, the outlined portion is selected in such a way that the field-of-view of the composite image corresponds to the first field-of-view, to use the data from the planning image to the greatest possible extent”); d. providing approximate image data inside of the outer contour, to produce an approximate image of the interior of the person (see para [0037]; “Such a fraction image, complemented with an approximate outline of parts of the patient's body that are outside of the field-of-view of the fraction image is referred to in this document as an enhanced fraction image”); and e. applying data from the first image in the area of the approximate image corresponding to the first field of view to create a composite image (see para [0042]; “FIG. 7 illustrates the planning image, fraction image and composite image, i.e., the enhanced fraction image, discussed above. On the left, denoted 7a), the planning image of FIG. 1a is shown, with the field-of-view of the fraction image superimposed, as a solid rectangle denoted a. On the right, denoted 7b), the fraction image of FIG. 2a is shown. In the centre, denoted 7c), a composite image is shown. Inside the field-of-view of the fraction image, illustrated by the solid rectangle a, the composite image has the same anatomical data as the fraction image. Outside the field-of-view of the fraction image, the composite image includes anatomical data which is deformably mapped from the planning image”).  However, Svensoon does not teach as further claimed, but in the same field of endeavor, Magro et al. teaches b. providing a surface scan corresponding to the exterior of the person (see para [0007]; “a medical image of a region of a subject's body taken at a first time and to receive a surface image of an exterior portion of the region of the subject's body taken at the first time”), c. providing a second image of the outer contour of at least a part of the person based on the surface scan (see Fig. 3, para [0009]; “The method may also comprise receiving a second medical image of the region of the subject's body taken at a second time, receiving a second surface image of the exterior portion of the region of the subject's body at the second time” see also para [0054]; “Further, medical images 46 may include medical image data, for example, training images, ground truth images, and/or contoured images”). Accordingly, it would have been obvious to one of ordinary skilled in the art to combine the teaching of Magro et al. to that of Sevensson since they are analogous in the art of medical image analysis. One ordinary skilled in the art would have been motivated to combine the teaching of Magro et al. to the disclosure of Sevensson in order to make the maximum radiation affect specifically the skin of the patient (Magro et al.; see para [0007]).
Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Sevensson further teach wherein the first image is a CBCT image, for example a fraction image (see para [0023]; “the planning image and the fraction image preferably comprise the same type of data. This means that if the planning image is a CT image, the fraction image should be a CT or CBCT image”).  
Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Sevensson further teach wherein the step of providing approximate image data inside of the outer contour comprises deformable registration of a CT image of the person to the outer contour and setting the approximate image data based on the result of the deformable registration (see para [0012]; “performing a deformable registration between the outline of the planning image and the outline of the fraction image, [0013] using the result of the deformable registration to include material information from the area in the planning image inside of the outlined portion outside the second field-of-view in the intermediate image, to obtain a composite image” see also para [0037]; “Such a fraction image, complemented with an approximate outline of parts of the patient's body that are outside of the field-of-view of the fraction image is referred to in this document as an enhanced fraction image”).  
Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Sevensson further teach wherein the step of providing approximate image data inside of the outer contour comprises deformable registration of an atlas image to the outer contour and setting the approximate image data based on the result of the deformable registration (see para [0019]; “The method will yield the best results if the planning image is an image of the patient, taken at an earlier point in time than the fraction image. The planning image may also be another suitable image, such as an atlas image” see also para [0044]; “In a first step S1, a 3D planning image is obtained. Typically, the planning image is an anatomical 3D image of the patient. It would also be possible to use an atlas image as a planning image. A statistical shape model outline is created based on the planning image”).  
Regarding claim 8, Svensson further teach a computer program product, preferably stored in a non- transitory storage means medium (25) which, when run in a computer (21) will causes the computer to perform the planning method of claim 1(see para [0021]; “a computer program product, preferably on a carrier, for controlling a computer, said computer program product comprising computer-readable code arranged to cause the computer to perform the method according to any one of the preceding claims”).
Regarding claim 9, Svensson further teach a computer system (21) for providing an approximate image of a patient, the system comprising processing means (23), the computer system having a program memory (25) having stored therein a computer program product according to claim 8 in such a way that the computer program product, when executed, will controls the processing means (23) to perform the planning method of claim 1 (see para [0022]; “a computer system comprising a processor, a data memory and a program memory. The data memory is arranged to hold at least one planning image and/or at least one fraction image and the program memory is arranged to hold a computer program product as defined above, in such a way that the computer program product can be used to control the processor. As will be understood, the inventive method itself can be performed in any computer having the necessary software installed”).  
Regarding claim 10, the rejection of claim 9 is incorporated herein. 
Sevensson further teach further comprising a contour scanning device arranged to provide contour data representing the contour or the patient's body and wherein the processor is arranged to calculate the model of the contour based on the contour data (see para [0038]; “FIG. 3 illustrates a cost map based on a distance transform of the fraction outline to adapt the model outline to the fraction outline. The solid contour corresponds to the fraction outline. The dashed contours on both sides of the solid contour indicate a first distance from the fraction outline, corresponding to a first cost level. The dotted contours on both sides of the dashed contours indicate a second distance from the fraction outline, corresponding to a second cost level”).   

Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sevensson in view of Magro as applied in claims above, and further view of Velazquez et al. (US 20150087880 A1).
Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Sevensson and Magro et al. as a whole does not teach as further claimed, but
Velazquez et al. teach wherein the step of providing approximate image data inside of the outer contour comprises setting a suitable uniform density value inside at least a part of the outer contour (see para [0065]; “The graph starts with the measure of the density of a piece of the bolus according to the present invention (positioned in the upper end of the white line) and ends with the density of a bone insert of 800 mg/cc (located in the lower end of the white line). It can be seen that both densities are very similar”). Accordingly, it would have been obvious to one of ordinary skilled in the art to combine the teaching of Velazquez et al. to that of Sevensson and Magro et al. since they all are teaching radiotherapy treatment. One ordinary skilled in the art would have been motivated to combine the teaching of Velazquez et al. to the disclosure of Sevensson and Magro et al. in order to make the maximum radiation affect specifically the skin of the patient (Velazquez et al.; see para [0065]).
Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Magro in the combination further teach wherein the step of providing approximate image data inside of the outer contour comprises including data regarding the position (see para [0025]; “For example, cone-beam CT (CBCT) images may be taken during treatment and/or while positioning a patient, and these CBCT images may be matched with an original CT image of the patient”). 
Velazquez et al. further teach density of bone within the patient, inside of the contour (see para [0065]; “The graph starts with the measure of the density of a piece of the bolus according to the present invention (positioned in the upper end of the white line) and ends with the density of a bone insert of 800 mg/cc (located in the lower end of the white line). It can be seen that both densities are very similar”). Accordingly, it would have been obvious to one of ordinary skilled in the art to combine the teaching of Velazquez et al. to that of Sevensson and Magro et al. since they all are teaching radiotherapy treatment. One ordinary skilled in the art would have been motivated to combine the teaching of Velazquez et al. to the disclosure of Sevensson and Magro et al. in order to make the maximum radiation affect specifically the skin of the patient (Velazquez et al.; see para [0065]).
Regarding claim 6, the rejection of claim 5 is incorporated herein. 
Sevensson in the combination further teach the CT image is deformably registered to the outer contour and to the data regarding position and density of bone within the patient (see para [0049]; “In a sixth step S6, a contour-guided deformable registration is performed using the fraction outline and the outline of the planning image”), 
Magro et al in the combination further teach wherein: the step of providing approximate image data inside of the outer contour comprises including data regarding the position (see para [0025]; “For example, cone-beam CT (CBCT) images may be taken during treatment and/or while positioning a patient, and these CBCT images may be matched with an original CT image of the patient”) 
Velazquez et al. further teach density of bone within the patient, inside of the contour (see para [0065]; “The graph starts with the measure of the density of a piece of the bolus according to the present invention (positioned in the upper end of the white line) and ends with the density of a bone insert of 800 mg/cc (located in the lower end of the white line). It can be seen that both densities are very similar”). Accordingly, it would have been obvious to one of ordinary skilled in the art to combine the teaching of Velazquez et al. to that of Sevensson and Magro et al. since they all are teaching radiotherapy treatment. One ordinary skilled in the art would have been motivated to combine the teaching of Velazquez et al. to the disclosure of Sevensson and Magro et al. in order to make the maximum radiation affect specifically the skin of the patient (Velazquez et al.; see para [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/
Examiner, Art Unit 2668
                                                                                                                                                                                            /ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
May 18, 2022